 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:18-MJ-0080-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING; AND ORDER THEREON
14    JOSHUA B. BLODGETT,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for November
19
     27, 2018. The defendant On November 28, 2017, Defendant was sentenced to 24 months of
20
     unsupervised probation with the conditions he; obey all laws, report any new violations of law
21
     within seven days, complete the California Department of Motor Vehicles DUI offender course,
22
     abstain from the use or possession of alcohol, attend AA 5 times weekly for first 12 months of
23
     probation, and patriciate in the SCRAM program for 75 days. A review hearing was set for
24
     November 27, 2018 at 10:00 a.m.
25
            To date, Defendant has complied with all the terms of unsupervised probation, and the
26
     Government requests the Court vacate the review hearing currently scheduled. The Government
27
     //
28
                                                      1
 1   further requests the Court set a final review hearing for October 22, 2019 at 10:00 a.m.

 2            .

 3            Dated: November 27, 2018                     NATIONAL PARK SERVICE

 4
                                                           /S/ Susan St. Vincent_________
 5                                                         Susan St. Vincent
 6                                                         Legal Officer

 7

 8

 9
                                           ORDER
10

11            Upon application of the United States, and good cause having been shown therefor, IT IS

12   HEREBY ORDERED that the review hearing scheduled for November 27, 2018, in the above
     referenced matter, United States v. Blodgett, 6:17-MJ-0080-JDP, be vacated.
13

14
     IT IS SO ORDERED.
15

16
     Dated:       November 20, 2018
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
